Title: From George Washington to Lund Washington, 18 December 1778
From: Washington, George
To: Washington, Lund


  
    Dear Lund,
    Head Qrs Middle brook. [N.J.]Decr the 18th 1778.
  
  Your Letter of the 9th Instt came to my hands this day after I had dispatched a long letter to you by Colo. Harrison—The quantity of Land mentioned therein, as appears by my plats, is I dare say, the exact number of Acres held by Marshall; for more than which he ought not to expect payment—The three small quantities which serve to compose the agregate 480½ are (I presume) those which lye on Muddy hole—the Northside of the Main Road joining Wades & my line—and on the South adjoining Manley & me—This as it is by actual & careful measurement, & intended for my own satisfaction and government, does I am perswaded, contain to the utmost inch all that he holds, and chearfully acquiesce to it as just—But at all events fix the matter with him by a re-survey or any other way to close the bargain; letting him know however, that if it is resurveyed, and the Surveyor makes it less than 480½ I shall pay for no more than is found by  
    
    
    
    the last Survey (if it should even fall short of 400 a[c]res) and unless you have conditioned to the contrary, I shall expect, as the Survey will be made to gratifie him, that it will be done at his expense & by the Surveyor of the County—or at least a sworn Surveyor. you will see that the Chain is full 33 feet in length.
With respect to the small slipes which he engaged to let me have, the matter taken up in a strict sense, may be determined in a moment, by only solving a single question—to wit—did he, or did he not agree to take 40/ an acre for the Land in the event of not getting Alexanders? If he did not do this, the matter is at an end, because there is not in that case room for even the shadow of argument—If he did, where is the hardship of it? or in other words, why is it a greater hardship to receive money (short of ones wishes) for Lands sold, than for any other thing. The money which General Weedon wants to pay you is due for Lands I sold Doctr Mercer & for the very purpose of enabling me to pay for this and other Lands in that Neck as oppertunities might present; what difference then is there in the cases more than in the Sum? and a case still more in point is, that the very money advanced Alexander was in fact for the payment of this land of Marshalls—It is not harder then upon him to suffer a part than for me the whole—Such local disadvantages as these are to be placed to the misfortunes of the times—some men indeed are benefitted by them while others are ruined—I do not it is true come in under the latter class (so far as it extends to ruin) but I believe you know, that by the comparitive worth of money, six or Seven thousand pounds which I had in Bonds upon Interest is now reduced to as many hundreds because I can get no more for a thousand at this day than a hundred would have fetched when I left Virginia—Bonds, Debts, Rents (in Cash) & annuities undergoing no change while the currency is depreciating every day in value & for ought I know may in a little time be totally sunk.
  I do not labour this point because I expect much from it, but simply to shew Mr Marshall the light in wch he should consider the matter if he has a Mind to act upon such principles as ought to actuate every honest Man—and to shew him moreover the falacy & error of his arguments when he endeavours to prove that I have derived benefits from his Land which he has not experienced from Alexanders—The falacy of them—because if I have taken the timber of, it is not there, consequently the land now is of so much less value—The error of them—inasmuch as I am exceedingly mistaken if he has not inclosed & worked part of Alexanders Land—which (now I am upon the subject) is a matter that you ought to enquire into, as I have some recollection of Alexanders telling me, that he had not only put Marshall in possession of the whole, or such part of the land as he wanted, but that  
    
    
    
    the Rents which usually came to him ceased; intimating that the bargain between him, me, & Marshall was so far compleated as that he no longer received the Rents or all of them nor was I to expect Interest for the Money lent him—If therefore I am to pay Marshall for his whole land at the price now agreed at by the acre, and to receive no Interest from Alexander I shall be very prettily handled between the two.
This circumstance is mentioned for your government; at the same time I leave you at full liberty to close the bargain with Marshall on any terms if you should even be obliged to allow as much for the slipes as other parts of his land and even to come up to 500 Acres for the quantity as I neither wish to disappoint you, or be disappointed myself in our present views—You will do the best you can to have justice done me—their impositions afterwds I must submit to as a tax to dishonourable men.
Among those plats which contained the quantity of Marshalls land you will also find one which shews the contents of those tracts I bought of the two Ashfords & Simon Pearson, which with so much of the waste land (taken up by me) as lyes above the tumbling dam shews (after taking of what Mr Triplet is to get) the amount of what you are to have of me, and how far it will fall short of the purchase from Marshall, thereby enabling you to make a proper settlement—If you find more than one plat of these Lands (as I think there is) the last is the truest, & most correct.
  It is not reasonable that Mr Triplet should remain longer out of the land which he is to get in exchange for his by my Mill race as there is no prospect of my seeing home this Winter; & yet I really am at a loss to find out how it can be done without my being present, as no person knows the true & complex state of that matter as well as I do—Nevertheless if he desires it, I will give you the best directions I can in order that possession may be given him this Winter. The way that I always expected & wished to have it done was, to extend a line from the bridge, at the head of the race by the tumbling dam to the little branch between that & Morris’s field at the road leading thither—thence by a direct line to the County road, as (if my memory serves me) my fence runs; This, if the fence is removed in, as I think it was Six or Seven years ago, will give as many Acres as I shall receive between the race and the line of my new Patent. but if it should not, then to pay for the difference at whatever the land would sell for at the time of ascertaining the several quantities we give & take—even if it should be £50 pr acre. If Mr Triplet will agree to this, the matter, so far as respects the land, and the use of it to both of us may be settled at any time; and a sum may also be deposited in his hands to be adjusted hereafter; which will prevent his suffering any delay or  
    
    
    
    injustice on acct of the money he is to receive—or if this will not do, from his apprehension that he shall give more land than he will get (in which I think he will be mistaken, if I am not wrong in my ideas respecting the removal of my fence which was done to this very view) I would in order to satisfie him, and bring the matter as far as possible to a close & without further delay let the line from the branch at the Road as beforementioned bear a little more to the right to include a little more land—a Measure of this kind must remove every difficulty & will certainly give content—the legal fees of the County Surveyor in ascertaining this work would amount to the value of both pieces of land; for not knowing, or not depending, the circumstances, or with a view perhaps to increase his fees, he would Survey Harrisons patent (on which Mr Triplet lives)—Pearsons (the Patentee of which I do not now recollect)—my Land, lately taken up as waste—& part perhaps of that I bought of Geo. Ashford—all of which may be avoided by the mode I speak of; and the disadvantage resulting from the want of a final settlement thrown upon me, by giving him more land, and more money, than he will be entitled to upon a fair & impartial measurement of the exchanged tracts—If you and Mr Triplet should agree without any thing further from me, have a stone, or a locust Post fixed at the road for the corner.
With respect to your bargain with Lanphire I can say nothing—I wish every contract that I make, or that is made for me should be fulfilled according to the strict & equitable sense of it—and this in the present case you must be a better judge of than I am—if at the time of engaging him the extra allowance of Corn &ca more was expected & promised than has been performed you are certainly under no obligation to comply with your part till he has fulfilled his—if on the other hand he has fulfilled his you are bound to comply altho it may prove hard—But from your state of the case, the true and equitable construction of the bargain seems to me to be that he ought to have the Corn & Wool, but should be obliged to continue his & servants labor at their present Wages till the covered ways & such work as was particularized or had in contemplation at the time is finished. Without this his wages will be monstrous, the end not answered—& what neither of you at the time could possibly have in view—I therefore think that this is the proper footing to place it on, and, tho slow he had better be kept on those terms till you can at least bring his Wages within the bounds of moderation by time if he should not quite compleat the work expected of him. The Corn (which I am told Qr Master Finnie is now giving Six pounds pr Barl for) should be delivered to him by little at a time for if he gets the whole at once you may, I suppose, catch him as you can.
  
  
  
  
  I come now to mention a matter which more particularly respects yourself. The depreciation of money, & the sudden rise in the price of produce in the course of this year & other things principally to this cause owing renders your present wages especially under short Crops totally inadequate to your trouble & Services—I am therefore willing that you shd receive a certain part of the last Crop, to be disposed of by you for your own benefit—and so in future—this will give you the reward of yr industry without subjecting you to the peculiar hardship resulting from depreciation as it is presumable that the price of produce will rise in proportion to the fall of the other—I do not at this time ascertain what the part shall be, because I wish you to say what you think is just & right—this it is my full wish to give, & more I do not think you would ask, therefore we cannot disagree. Being little acquainted with the produce of my Estate—amount of Crops—&ca is the reason of my wishing to leave the matter to yourself as it is my first wish that you should be satisfied.
Mr Archer has got the letter you inclosed—& I have only to add that I am sincerely & Affectionately Yrs

  Go: Washington

